Citation Nr: 9903655	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
right fifth metatarsal fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1994, 
the RO granted, in pertinent part, service connection for 
post-operative medial meniscectomy with degenerative changes 
of the left knee and evaluated the disability as 10 percent 
disabling; service connection for post-operative proximal 
alignment of the right patella with medial reel and lateral 
release with degenerative changes with assignment of a 10 
percent evaluation; service connection for post-operative 
fracture of the right ankle which was evaluated as non-
compensably disabling; and for residuals of a fracture of the 
right fifth metatarsal which was evaluated as 
non-compensable.  The veteran expressed disagreement with the 
disability evaluations assigned via a notice of disagreement 
received in March 1995.  A statement of the case was mailed 
to the veteran in June 1995.  Her appeal was perfected as to 
the four issues via submission of VA Form 9 in August 1995.  

The issues on appeal were originally before the Board in 
September 1997 at which time they were remanded in order to 
obtain VA examination of the disabilities and to assess any 
functional limitations the veteran experienced.  

In April 1998, the RO granted an increased rating to 40 
percent effective November 1, 1993 for the post-operative 
medial meniscectomy with degenerative changes of the left 
knee.  A 100 percent evaluation was assigned for the period 
from February 11, 1997 to March 31, 1997, with reinstatement 
of the granted 40 percent evaluation effective April 1, 1997 
for the left knee disability.  The RO also granted an 
increased (compensable) rating of 10 percent for the post-
operative fracture of the right medial malleolus effective 
November 1, 1993 and an increased (compensable) rating of 10 
percent for the status post fracture of the right fifth 
metatarsal effective November 1, 1993.  

The Board notes that the RO stated on the April 1998 rating 
decision that the grants of increased ratings for the left 
knee, right ankle and right foot were complete grants of 
benefits sought on appeal.  However, the Board points out 
that the appellant is generally presumed to be seeking the 
maximum benefit available by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not expressed satisfaction with the 
ratings assigned by the RO in April 1998.  Thus the issues on 
appeal are as stated on the title page. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As stated above, the issues on appeal were originally before 
the Board in September 1997.  At that time, the Board 
determined that a remand was required, in pertinent part, to 
obtain VA examination of the disabilities on appeal.  
Included in the remand were the following instructions which 
were to be applied when evaluating all the disabilities on 
appeal: 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to whether there 
would be limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact should be so 
stated.  The rationale for all opinions 
expressed should be fully explained.

Review of the report of the January 1998 VA examination shows 
that the examiner did not address the Board's questions 
regarding any functional loss due to pain which the veteran 
may experience as a result of the disabilities on appeal.  
The Board finds such information is required in order to 
accurately assess the nature and extent of severity of the 
service-connected disabilities.  

Additionally, at the time of the September 1997 remand, the 
Board noted that prior VA examination of the veteran failed 
to provide any information regarding the residuals of a 
fracture of the right fifth metatarsal.  The RO was directed 
to schedule a VA examination which included evaluation of the 
veteran's "right fifth metatarsal."  The examiner who 
conducted the January 1998 VA examination failed to include 
any information regarding the residuals of a fracture of the 
fifth metatarsal of the right foot.  


The history of the disability was noted but no current 
findings were provided other than a diagnosis that noted the 
veteran had a fracture of the fifth metatarsal in 1989 when 
playing racquetball which was treated with a cast.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
issues on appeal must be remanded a second time in order to 
ensure that the Board's remand directives are complied with.  

Accordingly, this case is REMANDED for further development:

1.  The claims file should be referred back 
to the examiner who conducted the January 
1998 VA joints examination of the veteran, if 
possible.  If that examiner is not available, 
the RO should refer this examination request 
to a suitably qualified examiner.  The 
purpose of the examination is to determine 
the nature and extent of severity of the 
service-connected bilateral knee, right ankle 
and right fifth metatarsal disabilities and 
to evaluate any functional loss due to pain 
on use or flare-ups the veteran may 
experience.  Any further indicated special 
studies should be conducted.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination.  


The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including specifically active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by the 
appellant's service connected disabilities in 
light of the provisions of 38 C.F.R. §§ 4.40, 
4.45.  It is requested that the examiner 
provide explicit responses to the following 
questions for both the right and left knees, 
right ankle and right fifth metatarsal:

(a)  Do the service connected disabilities 
involve only the joint structure, or do they 
also involve the muscles and nerves?  

(b)  Do the service connected disorders cause 
weakened movement, excess fatigability, and 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment in a 
civil occupation?  If the severity of these 
manifestations can not be quantified, the 
examiner should so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the joints, 
the presence and degree of, or absence of, 
muscle atrophy attributable to the service 
connected disabilities, the presence or 
absence of changes in condition of the skin 
indicative of disuse due to the service 
connected disabilities, or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service connected disabilities.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have an 
impact on the functional capacity affected by 
the service connected disabilities, and if 
such overlap exists, the degree to which the 
non-service connected problem creates 
functional impairment that may be dissociated 
from the impairment caused by the service 
connected disabilities.  If the functional 
impairment created by the non-service 
connected problem can not be dissociated, the 
examiner should so indicate.  Any opinions 
expressed must be accompanied by a complete 
rationale.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to increased evaluations for a 
right knee disability, for a left knee 
disability, for residuals of a right ankle 
fracture, and for residuals of a right fifth 
metatarsal fracture, with application of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995), as warranted.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


